Citation Nr: 0802686	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  99-03 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The appellant had active service from January 1979 to June 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in March 1999 at the Montgomery RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a video-conference hearing in connection with the 
current claim as well.  The video-conference hearing was 
subsequently scheduled and held in August 2001.  The 
appellant testified at that time and the hearing transcript 
is of record.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2000, but the opinion issued by the 
Board was vacated.  This case was also remanded on two 
previous occasions in January 2001 and January 2002 to the 
Montgomery RO for a hearing and additional development.  The 
case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The evidence of record does not show that the appellant 
engaged in combat.

2.  There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Presumption of Regularity

As a preliminary matter, the appellant requested a video-
conference hearing in connection with the current claim.  The 
hearing was subsequently scheduled and held in August 2001.  
The appellant testified at that time and the hearing 
transcript is of record.

The Board notes that the RO mailed a letter to the appellant 
dated October 2007 in which the appellant was notified that 
the Veterans Law Judge (VLJ) who conducted the August 2001 
video-conference hearing was no longer employed at the Board.  
Pursuant to 38 C.F.R. 20.717 (2007), the appellant was 
provided the opportunity to testify at another hearing.  The 
Board notes that the appellant did not receive this November 
2007 letter.  The letter was returned to VA as undeliverable.

The Board notes that the RO sent the letter to the 
appellant's last known address, and that the appellant failed 
to provide an updated, current mailing address to the RO or 
the Board.  

The Court of Appeals for Veterans Claims (Court) has held 
that there is a presumption of regularity that the Secretary 
properly discharges his official duties by mailing a copy of 
a VA decision to the last known address of the appellant and 
the appellant's representative, if any, on the date that the 
decision was issued.  Woods v. Gober, 14 Vet. App. 214, 220 
(2000); 38 U.S.C.A. § 7104(e).  Thus, "clear evidence" is 
required to rebut the presumption of regularity.  Clarke v. 
Nicholson, 21 Vet. App. 130, 134 (2007).  The Court has 
stated also that, "[i]n the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).  Thus, the Board 
finds that VA is not obligated to undertake additional 
measures in an attempt to locate the appellant for the 
purpose of offering him a new hearing..

Establishing Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Congenital or developmental defects, 
refractive errors of the eye, personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2007).

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).  

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the appellant served, the appellant's military 
records, and all pertinent medical and lay evidence.  38 
U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the appellant 
engaged in "combat with the enemy."  If the evidence 
establishes that the appellant engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  See 38 
C.F.R. § 3.304(d) 
(2007); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (February 8, 2000).  

If VA determines that the appellant did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.   See Moreau, 9 Vet. App. at 396.  

Factual Background and Analysis

In this case, the appellant's service personnel records 
(SPRs) reflect that he served on active duty from January 
1979 to June 1979.  His DD-214 Form indicates that his 
military specialty was jet engine mechanic.  The appellant 
received no decorations, badges, medals, commendations, or 
citations.  It is noted that the appellant was 
administratively discharged from service due to a personality 
disorder.

The appellant contends that his PTSD is related to two 
particular in-service events:  (1) his inability to pursue 
his desired military specialty as an intelligence operations 
specialist; (2) his participation in a barroom brawl in April 
1979 or 1980 at Chanute Air Force Base, Illinois.

Service medical records (SMRs) associated with the 
appellant's claims file show that the appellant was afforded 
a clinical evaluation and physical examination in November 
1978 prior to entering service.  The clinical evaluation was 
normal, and no psychiatric abnormalities were noted at that 
time.  The appellant described his health as "good," and 
provided a medical history in which he specifically denied 
ever having depression or excessive worry, or nervous trouble 
of any sort.  
  
The Board observes that the appellant underwent numerous 
academic and individual counseling sessions during April and 
May 1979.  These records indicated that the appellant did not 
complete academic course work, failed multiple aptitude 
tests, skipped classes, slept during classes, and generally 
demonstrated a defiant attitude and poor motivation.  The 
Board notes that the appellant was subjected to non-judicial 
punishment as a result of these behaviors.  

In May 1979, the appellant was escorted to the emergency room 
by a senior officer after concerns of "changes" in behavior 
during the prior two weeks (i.e., wandering off from class, 
sleeping late, etc.).  However, the appellant left the mental 
health clinic before his appointment.  A subsequent treatment 
note diagnosed the veteran as having an anxiety reaction.  It 
was recommended at that time that the appellant be 
administratively discharged from service.

A June 1979 Review of Administrative Discharge Action Report 
indicated that the appellant was diagnosed in a May 1979 
mental health evaluation as having an "inadequate 
personality with depressive features."  The examiner noted 
that since age four, the appellant was raised in an orphanage 
and experienced predominant feelings of rejection.  As such, 
the examiner concluded that the appellant had a longstanding 
problem with adjustments which stemmed from a disruptive and 
chaotic background.  The examiner noted that the appellant 
had an inadequate personality characterized by deficient 
emotional and physical stamina.  The appellant was found 
unsuitable for service due to a personality disorder, and he 
was administratively separated from service under honorable 
conditions.    

The Board has reviewed all of the evidence of record and 
observes that numerous private and VA treatment records are 
associated with the appellant's claims file in support of 
the current claim.  The Board notes, however, that many of 
these treatment records are duplicative.  A thorough review 
of these treatment notes reflects that the appellant had 
numerous psychiatric diagnoses to include depression, 
psychotic disorder, anxiety disorder, schizophrenia, 
paranoid type, personality disorder, bipolar disorder, 
schizo-affective disorder, adjustment disorder with mixed 
emotional features, and eventually, PTSD. 
 
The first pertinent post-service treatment record is dated 
October 1996.  The appellant presented to the Mobile County 
Health Department for a psychiatric evaluation at that time 
and was diagnosed as having depression.  

The Board notes that the appellant was admitted for 
approximately one month at a VA medical facility for 
inpatient psychiatric treatment in June 1998.  The appellant 
requested admission at that time to escape alleged abuse and 
personal conflict with his wife and father-in-law.  
Treatment records associated with this period of 
hospitalization indicated that the appellant participated in 
group counseling sessions; however, the Board observes that 
there are no references to the appellant's military service 
or PTSD contained in these records.  Upon discharge in July 
1998, the diagnosis was psychotic disorder, not otherwise 
specified, rule out personality disorder.

The appellant presented to the VA mental health clinic two 
days after discharge and reported symptoms of restlessness, 
frequent nightmares, and insomnia for a period of years.  
The examiner diagnosed the appellant as having schizo-
affective disorder.  In September 1998, the appellant 
presented with his wife for an "urgent" unscheduled mental 
health clinic appointment.  The appellant requested 
medication refills and reported intense interpersonal 
conflict with his wife at that time.  The appellant's wife 
indicated that she and the appellant got into a verbal 
altercation, and that the appellant was "more paranoid and 
hostile."  The Board notes that the appellant reported a 
history of childhood abuse and neglect at that time as well.

The Board notes that the appellant  submitted a PTSD 
questionnaire to VA in July 1998.  The veteran described his 
in-service stressful event as follows:

Being told I could not keep my job in 
Intelligence because I couldn't fill 
out any information about my Biological 
Mother!  Cause I didn't know her or how 
to go about resolving that dilemma.  So 
I had to change my job contract choice 
to Jet Engine Mechanic . . . . .

In a separate letter to VA dated July 1998, the appellant 
stated he was "tormented" by the fact that he could not 
identify his biological mother or serve in the intelligence 
field.  He further noted that he "couldn't handle none of 
it."

A follow-up VA mental health clinic treatment note dated 
January 1999 found the appellant to be less paranoid and 
anxious.  The examiner diagnosed him as having psychosis, 
not otherwise specified, a personality disorder, not 
otherwise specified, and an anxiety disorder without 
agoraphobia.          
  
The Board notes that the appellant was afforded a personal 
hearing at the Montgomery RO in March 1999.  The appellant 
testified at that that time that he did not experience any 
stressful events in service.  The appellant also denied ever 
being "shot at" while in the service.  However, the 
appellant testified that a fight broke out while he was at 
the Airman's Club at the Chanute Air Force Base in Illinois.  
The appellant recalled that he observed two individuals get 
hit in the head with a pitcher and a pool cue, and that "the 
blood went on me."  The appellant stated that he was not 
actively involved in the fight, but that he was there when it 
happened.

The appellant indicated that he was in shock following the 
incident, but that he sought no treatment at sick call.  The 
appellant further testified that he experienced nightmares 
for a period of time about the incident, but that at the time 
of the hearing, he no longer had nightmares about the fight.  
The appellant indicated that he had no diagnosis of PTSD at 
the time of the hearing.  

The appellant also related that his "bizarre behavior" 
began during the second week of jet mechanic school after he 
was allegedly denied top secret clearance because he could 
not provide background information about his biological 
mother.  The appellant further testified that he avoided 
crowds of people and that he preferred to be alone, with his 
wife, or with "a few" friends.  The appellant stated that 
he frequently lost his temper in the past, but that his anger 
problems were presently controlled with the help of 
medication and counseling. 

The Board notes that the appellant was awarded Social 
Security Disability benefits in July 1999.  Prior to granting 
these benefits, the Board observes that the appellant 
underwent a psychiatric evaluation.  The Board also notes 
that there are no references to the appellant's military 
service or a diagnosis of PTSD contained in the evaluation 
report.  On the contrary, the Social Security Administration 
(SSA) determined that the appellant had paranoid 
schizophrenia with psychosis as well as anxiety, and that 
these disabilities prevented the appellant from sustaining 
concentration, persistence, or pace in the workplace.     

In October 1999, the appellant's wife submitted a statement 
in which she recalled that the appellant experienced 
nightmares, anxiety, sweating, and shaking as a result of 
remembering "the fighting."  The appellant's wife stated 
that the appellant's psychiatric problems stemmed from having 
to change his career path after being unable to obtain a top 
secret clearance.  The appellant's wife further indicated 
that their marital conflict did not cause the appellant's 
psychiatric problems, and that in her opinion, the appellant 
had PTSD.

The Board notes that the first reference to PTSD appeared in 
a VA treatment note dated May 2001.  The appellant sought 
psychiatric care at that time after experiencing nightmares 
related to "people fighting."  The examiner diagnosed the 
veteran as having PTSD and schizo-affective disorder. 

The Board notes that the appellant was also afforded a video-
conference hearing before a VLJ in August 2001.  The 
appellant testified at that time that he had been diagnosed 
as having PTSD by "Dr. Sutton," and that he received Social 
Security Disability benefits as a result of his paranoid 
schizophrenia.  The appellant reported that he experienced 
recurrent "bad dreams" related to in-service events, that 
he avoided crowds, and had variable sleep patterns.  

The appellant's primary in-service stressor related to a 
fight which allegedly broke out while he was at the Airman's 
Club at the Chanute Air Force Base in Illinois.  The 
appellant recalled that he observed two individuals get hit 
in the head with a pitcher and a pool cue, and that he 
watched another individual throw a cue ball at someone else.  
The appellant stated that he was not actively involved in the 
fight, but that he witnessed the "the whole thing in front 
of my eyes."  He described the event as "really 
frightening."  The appellant also noted that he was 
discharged from service due to an inability to adapt; namely,  
he could not deal with the stress of "everyday life" in the 
military. 

The Board notes that the appellant was hospitalized in May 
2003 at a VA medical facility after he purportedly threatened 
his wife, mother-in-law, and neighbors.  The appellant 
reported frequent anger outbursts, agitation, and audio 
hallucinations.  Upon admission, the appellant provided a 
personal history in which he reported being physically, 
mentally, and sexually abused as a child.  The appellant's 
military service was noted, and the examiner diagnosed the 
appellant as having psychosis, not otherwise specified, rule 
out major depression.  Additional treatment records 
associated with this period of hospitalization indicated that 
the appellant participated in group counseling sessions; 
however, the Board observes that there are no references to 
the appellant's military service or PTSD contained in these 
records.  The diagnosis upon discharge was psychotic 
disorder, not otherwise specified, rule out personality 
disorder. 

The Board observes that the appellant submitted additional 
records to VA in September 2003.  Notably, the appellant 
provided copies of private treatment records dated June 1998.  
The appellant presented to G. Sutton, M.D. at that time for 
treatment of a spider bite.  Upon examination, Dr. Sutton 
indicated that the appellant cried.  Dr. Sutton also noted 
that the appellant's past medical history was significant for 
paranoid schizophrenia.  Dr. Sutton diagnosed the appellant 
as having an insect bite on the left knee, paranoid 
schizophrenia and anxiety, as well as possible homicidal 
tendencies.  Dr. Sutton subsequently referred the appellant 
to VA for a psychiatric evaluation.  

The Board notes that the appellant testified in August 2001 
that he sought care from Dr. Sutton on only one occasion and 
that Dr. Sutton diagnosed the appellant as having PTSD.  A 
careful review of the private treatment notes from the June 
1998 visit with Dr. Sutton reveals no diagnosis of PTSD.  
Furthermore, the Board observes that there is also no 
reference to the appellant's military service contained in 
these treatment records.  

The appellant also submitted to VA one page of SSA records 
related to his application for disability benefits.  This 
single record shows that the appellant sought disability 
benefits on the basis of numerous psychiatric disabilities, 
including PTSD.  However, the Board points out in this 
instance that the appellant's claimed PTSD was based on a 
self-reporting of symptoms, rather than the opinion of a 
medical professional.  As noted above, the appellant was 
ultimately awarded Social Security Disability benefits based 
on his paranoid schizophrenia with psychosis as well as 
anxiety, and not PTSD.

An April 2005 VA mental health clinic treatment note revealed 
that the appellant reported "PTSD outbursts" in the middle 
of the night.  The examiner diagnosed the appellant as having 
schizo-affective disorder.

The Board observes that the RO submitted a request in May 
2006 to the United States Army and Joint Services Records 
Research Center (JSRRC) in an effort to corroborate the 
appellant's two claimed in-service stressors discussed above.  
Correspondence from the JSRRC stated that the appellant 
provided insufficient information to conduct a meaningful 
search of the records, and that it was not possible to 
corroborate the appellant's claimed stressors at that time.  

The RO sent correspondence to the appellant in April 2007 in 
which the appellant was informed that the information he 
provided was insufficient for the purpose of stressor 
corroboration.  The letter also informed the appellant of all 
of the steps taken in this case in an attempt to corroborate 
his alleged in-service stressors.  The RO concluded that 
further efforts to corroborate the appellant's claimed in-
service stressors would be futile given the information 
provided by the appellant at that time.  

The Board notes that the appellant was scheduled for a VA 
Compensation and Pension (C&P) Examination in connection with 
the current claim in June 2007.  However, the appellant 
failed to report for the examination, and made no attempt to 
reschedule the examination at a future date.  

Given the evidence of record, the Board concludes that post-
traumatic stress disorder was not incurred in or aggravated 
by service, and that the appellant is not entitled to 
service-connection for his PTSD in this case.  The appellant 
was informed of the need to provide specific information 
concerning in-service stressful events in letters dated July 
1998 and April 2002.  These letters asked the appellant to 
describe the event or events experienced during his military 
service which contributed to his current claim for service-
connected PTSD.  The appellant was also asked to provide 
specific information concerning dates, places, unit of 
assignments, names or other identifying information of 
individuals involved, and any medals or citations received in 
order to corroborate his alleged stressors.  The appellant 
was also informed that an incomplete response or a failure to 
respond would make it difficult or impossible to obtain 
evidence related to in-service stressor corroboration.  
Additionally, the Board notes that the appellant was informed 
in June 2004 that he could submit alternate sources of 
evidence, including lay statements, in support of his claim.  

However, the appellant indicated in a separate June 2004 
letter to the RO that he could not remember the names of any 
fellow service members because he did not talk to them or was 
not close with them.  The Board notes that the appellant 
maintained the same stressors events through out the duration 
of his claim, but unfortunately, never provided sufficient 
details to allow for a reasonable search of the records.  

The Board observes that the appellant did not submit any 
additional evidence following the issuance of the July 2007 
Supplemental Statement of the Case (SSOC) which could be 
used to corroborate the appellant's claimed in-service 
stressors.

The Board notes that the appellant's records do not reflect, 
and he has not alleged, that he received any of the 
decorations or awards traditionally associated with someone 
having engaged in combat such as the Combat Infantryman 
Badge, Purple Heart, or other awards signifying valor that 
could support a finding of having engaged in combat.  In the 
absence of such awards, the appellant must show by other 
evidence that he engaged in combat.  The Board notes that 
VAOPGCPREC 12-99 advises that determinations as to whether a 
veteran engaged in combat with the enemy must be made on a 
case-by-case basis.  The Board finds that the appellant did 
not engage in combat with the enemy during his active duty 
period from January 1979 to June 1979 based on the evidence 
of record.

Therefore, the appellant must provide credible corroborating 
evidence to establish the occurrence of a claimed stressor.  
See Dizoglio, supra; see also Doran v. Brown, 6 Vet. App. 
283, 289 (1994) (noting that a non-combat stressor must be 
corroborated by credible supporting evidence).  The appellant 
does not have to provide information to corroborate every 
detail of a stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124, 
128-129 (2002).  However, the appellant must provide 
sufficiently detailed information about at least one incident 
to enable VA to corroborate the stressor.  He has not done so 
here, even though this responsibility rests with him under 38 
C.F.R. § 3.159(c)(2)(i) and he had ample notice of the 
importance of a verified stressor in this case.  

The appellant was diagnosed as having PTSD in a May 2001 VA 
treatment note.  However, the medical record does not reflect 
what stressor resulted in the diagnosis nor was a diagnostic 
assessment performed.  The Board also notes that the 
appellant received other diagnoses such as depression, 
psychotic disorder, anxiety disorder, schizophrenia, paranoid 
type, personality disorder, bipolar disorder, schizo-
affective disorder, adjustment disorder with mixed emotional 
features.  However, at no time was a diagnosis of PTSD 
provided that was based on a review of a corroborated 
stressor, a requirement to establish service connection.  If 
it is the veteran's opinion that he has other psychiatric 
disabilities that were incurred in service, he may file a 
claim for those disabilities with the RO.  

The Board further notes that there is no evidence of record, 
other than the appellant's own statements and those of his 
wife, which link his claimed PTSD to his claimed inability to 
pursue his desired military specialty.  However, the Court 
has held that lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  
 
In summary, the Board has considered the appellant's 
statements as well as the evidence of record.  However, as 
noted previously, service connection for PTSD requires a 
diagnosis of the condition; a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  While the sufficiency 
of a stressor to support a diagnosis of PTSD is a medical 
determination, a non-combat veteran's stressor still must be 
verified by credible corroborating evidence. 

Given the response from JSRRC and the fact that the appellant 
has not been able to provide other sufficiently specific 
information to corroborate alleged in-service stressors, the 
Board finds that the appellant does not have a verified in-
service stressor.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432-33 (2006).  In the absence of a corroborated stressor, 
the appellant's claim for service connection for PTSD, 
regrettably, must be denied.



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the appellant is expected to provide; and 
(4) must ask the appellant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the VCAA duty to notify has been satisfied by way of a 
letter dated in November 2002 that generally informed the 
veteran of the evidence necessary to substantiate the claim, 
that VA will seek to provide and that the veteran was 
expected to provide.  While the letter did not explicitly ask 
that the veteran provide any evidence in his possession that 
pertains to the claim, as per § 3.159(b)(1), he was 
repeatedly advised of the types of evidence that could 
substantiate his claim and to ensure that VA receive any 
evidence that would support the claim.  Logically, this would 
include any evidence in his possession.  

In addition, the appellant was informed of the need to 
provide specific information concerning in-service stressful 
events in letters dated July 1998 and April 2002.  These 
letters asked the appellant to describe the event or events 
experienced during his military service which contributed to 
his current claim for service-connected PTSD.  The appellant 
was also asked to provide specific information concerning 
dates, places, unit of assignments, names or other 
identifying information of individuals involved, and any 
medals or citations received in order to corroborate his 
alleged stressors.  The appellant subsequently submitted a 
PTSD questionnaire to the RO in response to the July 1998 
letter.  

Moreover, the appellant was informed in a June 2004 letter 
that he could submit alternate sources of evidence, including 
lay statements, in support of his claim.  However, the 
appellant replied in a June 2004 letter to the RO that he 
could not remember the names of any fellow service members 
because he did not talk to them or was not close with them.   

The RO also sent correspondence to the appellant in April 
2007 in which the appellant was informed that the information 
he provided was insufficient for the purpose of stressor 
corroboration.  The letter also informed the appellant of all 
of the steps taken in this case in an attempt to corroborate 
his alleged in-service stressors.  The RO concluded that 
further efforts to corroborate the appellant's claimed in-
service stressors would be futile given the information 
provided by the appellant at that time.  The Board observes 
that the appellant did not submit any additional evidence 
following the issuance of the July 2007 SSOC which could be 
used to corroborate the appellant's claimed in-service 
stressors.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran had actual knowledge of 
what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided, in a letter dated March 2006, with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The RO 
then readjudicated the claim by way of a supplemental 
statement of the case dated in July 2007.

In sum, the Board finds that any deficiency in the notice to 
the appellant or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the July 1998 and April 2002 letters; and 
(2) based on the appellant's contentions and the 
communications provided to the appellant by the VA over the 
course of this appeal (including the rating decision dated in 
January 1999, the Statement of the Case dated in February 
1999, and Supplemental Statements of the Case dated September 
1999, November 1999, and July 2007), he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the appellant's service medical records have been obtained.  
The appellant's post-service treatment records have been 
obtained.  The appellant was afforded an opportunity to have 
a VA C&P examination in connection with his claim, but the 
appellant failed to report for the examination, and made no 
attempt to reschedule the examination as a later date.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of the evidence is required.
 

ORDER

Service connection for PTSD is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


